In a condemnation proceeding, the claimant appeals, on the ground of inadequacy, from a judgment of the Supreme Court, Kings County (Leone, J.), dated November 21, 1990, which, after a nonjury trial, is in favor of the claimant in the principal sum of $79,337.43.
Ordered that the judgment is affirmed, with costs.
The trial court properly rejected the method of valuation used by the claimant’s appraiser. It is improper to value property based on the capitalization of a nonexistent stream of income from a projected future improvement when the direct sales comparison method is available (see, Matter of City of New York [Atlantic Improvement Corp.], 28 NY2d 465, 470-471; Arlen of Nanuet v State of New York, 26 NY2d 346, 352-*604353; Matter of Consolidated Edison Co. v Neptune Assocs., 190 AD2d 669; Matter of City of New York [Chestnut Props. Co.], 39 AD2d 573, affd 34 NY2d 800). In addition, the trial court did not improvidently exercise its discretion in accepting the comparables offered by the defendant’s appraiser (see, Levin v State of New York, 13 NY2d 87, 92; Matter of Phelps Dodge Indus. v Kondzielaski, 131 AD2d 675, 678; Chase Manhattan Bank v State of New York, 103 AD2d 211, 222). We therefore find no basis for disturbing the trial court’s findings as to the value of the subject property. Sullivan, J. P., Lawrence, Eiber and Santucci, JJ., concur.